EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Troy Hammon on September 17, 2021.

The application has been amended as follows: 
	Claims
	1. (Currently Amended) A yaw bearing servicing and exchange system for a wind turbine, comprising: 
a support stand comprising: 
a base assembly configured to be positioned outside a nacelle of the wind turbine between the nacelle and a support surface of the wind turbine; 
at least one support post extending perpendicularly from the base assembly, the at least one support post having a first post end coupled to the base assembly and an opposing, second post end; 
at least one first post cap removably coupled to the second post end, the at least one first post cap defining a first support surface for supporting at least a portion of the yaw bearing, the first support surface defining at least a portion of a first diameter greater than an outside diameter of an inner race of the yaw bearing, the first support surface defining a support plane; and 
;
the system further comprising a leveling-lifting assembly for suspending and leveling the nacelle, the leveling-lifting assembly coupled between a lifting apparatus that is configured to be positioned outside the nacelle and configured to be in contact with the support surface of the wind turbine and a bedplate support frame of the nacelle so as to suspend and level a yaw bearing interface on a level plane having a deviation from the horizontal plane of less than or equal to five degrees, the leveling-lifting assembly comprising: 
a lifting beam configured to be positioned outside and above the nacelle and operably coupled to the lifting apparatus, 
a plurality of lifting straps coupled to the lifting beam and suspended therefrom, and 
at least one tensioning device coupled between the plurality of lifting straps and the bedplate support frame.
	2. (Canceled)
11 – 20. (Canceled)
	Claim 1 has been amended so as to alleviate several incorporate the allowable subject matter of dependent claim 2 and alleviate several indefinite issues. Claims 11 – 20 have been canceled as they are directed towards previously non-elected subject matter.

Election/Restrictions
Claim 1 is allowable. The restriction requirement between Species A and B , as set forth in the Office action mailed on July 20, 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of July 20, 2020 is partially withdrawn.  Claim 7, directed to Species A, is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Reasons for Allowance
Claims 1 and 3 – 10 are allowed.
The following is an examiner’s statement of reasons for allowance: Examiner closest art, Mogensen (U.S. Patent Application Publication Number 2017/0276121), was presented and discussed in the previous Office Action. While Mogensen teaches a level-lifting assembly capable of leveling the a nacelle of a wind turbine (figures 2 and 3, .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BESLER whose telephone number is (571)270-5331.  The examiner can normally be reached on Monday - Friday, 10:30 am - 7:30 am (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CHRISTOPHER J BESLER/Primary Examiner, Art Unit 3726